Citation Nr: 1410860	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 2008 to October 2009 and had additional periods of service on active duty and in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 30 percent, effective October 18, 2009.  In February 2012, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the February 2012 hearing, the Veteran was not fully notified of what was needed to substantiate his claim for an increased rating.  The arguments presented by his representative at the hearing express awareness of what is needed to substantiate the claim, and he has received notice of the requirements from the RO.  Nonetheless, he is advised that a 50 percent rating for PTSD requires evidence of occupational and social impairment with reduced reliability and productivity; a 70 percent rating requires evidence of occupational and social impairment with deficiencies in most areas; and a 100 percent rating requires evidence of total occupational and social impairment [i.e., due to PTSD symptoms].  On remand the Veteran will have the opportunity to supplement the record as desired, and the claim will be readjudicated.

At the February 2012 hearing, the Veteran testified that he receives monthly VA counseling for PTSD and that he most recently had received treatment in January 2012.  A review of the record indicates that the most recent VA treatment records in evidence (in Virtual VA) are from September 2011.  Updated VA treatment records are pertinent (and perhaps critical) evidence to the instant claim for increase, are constructively of record, and must be secured.  38 C.F.R. § 3.159(c)(2).    

Furthermore, the Veteran contends that the PTSD has worsened since his most recent VA examination in March 2010.  As the findings on March 2010 examination are now dated (and also because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination to assess the current severity of his PTSD is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record updated records of all VA psychiatric evaluations/treatment the Veteran has received since September 2011.  

2. Thereafter, the RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his PTSD.  The examiner must review the Veteran's entire record in conjunction with the examination, and must be provided a copy of the criteria for rating mental disorders.  Based on such review and psychiatric evaluation of the Veteran, the examiner should:

Describe fully the current disability picture presented by the Veteran's PTSD, identifying all current symptoms in detail (specifically noting the presence or absence of each symptom in the schedular criteria for ratings in excess of 30 percent), noting their severity, and commenting on their associated impact on occupational and everyday functioning.

3. The RO must ensure that all development sought is completed and should then review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

